DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 4 and 6 recite “assuming” which is indefinite and make the claims 4 and 6 indefinite.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (Pub. No.: US 2016/0261391 A1), in view of Khoshnevisan et al., (Pub. No.: US 2021/0006356 A1).

Regarding Claim 1,	 (Currently Amended) A method performed by a wireless communication device for dynamic codebook based Hybrid Automatic Repeat Request Acknowledgement, HARQ-ACK, feedback, the method comprising: (Chen, Abstract, Managing HARQ feedback/HARQ feedback operation or Modified HARQ feedback operations, Fig. 4, paragraph [0081] UE 115)
receiving, from a network node, information that configures the wireless communication device with a first set of HARQ processes for which HARQ-ACK feedback is disabled and a second set of HARQ processes for which HARQ-ACK feedback is enabled; (Chen, Fig. 4, paragraphs [0081]-[0086], the paragraph [0084] explicitly suggests HARQ feedback be enabled or disabled.  It also suggests HARQ feedback be turned on or off, paragraph [0081] network node which is base station 105)
receiving first downlink control information that schedules a first downlink shared channel transmission to the wireless communication device; (Chen, paragraph [0084] discloses PDCCH and PDSCH, paragraph [0085] discloses PDSCH)
determining that the first downlink shared channel transmission corresponds to one of the first set of HARQ processes for which HARQ-ACK feedback is disabled; and (Chen, Fig. 4, paragraph [0084] discloses PDSCH and HARQ feedback disabled or turned off)
 upon determining that the first downlink shared channel transmission corresponds to one of the first set of HARQ processes for which HARQ-ACK feedback is disabled, performing a first set of actions for HARQ-ACK feedback generation for HARQ processes with HARQ-ACK feedback disabled. (Chen, Fig. 4, paragraph [0084] discloses PDSCH and HARQ feedback disabled or turned off)
Chen is not explicit about dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set.
However, Khoshnevisan explicitly disclose about dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set.  (Khoshnevisan, paragraphs [0176] and [0178] dynamic codebook, Fig. 3, paragraphs [0128]-[0129 first DCI 310, Fig. 3, paragraph [0125] and [0129] second DCI 320, Fig. 3, paragraph [0129] first PDSCH transmission 315, and second PDSCH transmission 325, paragraphs [0008]-[0011] first set, and second set)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Chen before the effective filing date of the claimed invention with that of Khoshnevisan so that teachings on dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set be included in a method. The motivation to combine the teachings of Khoshnevisan would enhance system performance.  (Khoshnevisan, Abstract, paragraphs [0002]-[0071])
 
Regarding Claim 2,	 (Currently Amended) The combination of Chen and Khoshnevisan disclose the method of claim 1 wherein receiving the information that configures the wireless communication device with the first set of HARQ processes for which HARQ-ACK feedback is disabled and the second set of HARQ processes for which HARQ-ACK feedback is enabled comprises receiving the information via Radio Resource Control, RRC, signaling.  (Chen, Fig. 4, paragraphs [0081]-[0086], the paragraph [0084] explicitly suggests HARQ feedback be enabled or disabled.  It also suggests HARQ feedback be turned on or off, paragraph [0084] discloses RRC/RRC configured)
  
Regarding Claim 3,	 (Currently Amended) The combination of Chen and Khoshnevisan disclose the method of claim 1 wherein the first set of actions is different than a second set of actions for HARQ-ACK feedback generation for HARQ processes with HARQ-ACK feedback enabled.  (Chen, Fig. 4, paragraph discloses about HARQ feedback enabled/turned on)
 
Regarding Claim 4,	 (Currently Amended) The combination of Chen and Khoshnevisan disclose the method of claim 1 wherein the first set of actions comprises one or more of the following actions: 
assuming that a counter Downlink Assignment Indicator, DAI, comprised in the first downlink control information is not incremented for the first downlink shared channel transmission; (Chen, paragraphs [0084]-[0085] disclose PDSCH, Khoshnevisan, paragraphs [0029]-[0032] first downlink assignment indicator (DAI)/paragraphs [0033]-[0035] second downlink assignment indicator (DAI))
assuming that a total DAI comprised in the first downlink control information is not incremented for the first downlink shared channel transmission; (Chen, paragraphs [0084]-[0085] disclose PDSCH. Paragraph [0084] discloses PDCCH/EPDCCH, Khoshnevisan, paragraphs [0029]-[0032] first downlink assignment indicator (DAI)/paragraphs [0033]-[0035] second downlink assignment indicator (DAI))
ignoring the counter DAI and the total DAI comprised in the first downlink control information; and (Chen, paragraph [0084] discloses PDCCH/EPDCCH, Khoshnevisan, paragraphs [0029]-[0032] first downlink assignment indicator (DAI)/paragraphs [0033]-[0035] second downlink assignment indicator (DAI))
refraining from generating HARQ-ACK feedback for the first downlink shared channel transmission such that a size of a dynamic codebook comprising HARQ-ACK feedback is not impacted by the first downlink shared channel transmission. (Chen, paragraph [0084] discloses HARQ-ACK feedback and PDSCH)
 
Regarding Claim 5,	 (Currently Amended) The combination of Chen and Khoshnevisan disclose the method of claim 1 further comprising:
 receiving second downlink control information that schedules a second downlink shared channel transmission to the wireless communication device; (Chen, Fig. 4, paragraph [0081] UE 115, paragraphs [0084]-[0085] disclose PDSCH)
determining that the second downlink shared channel transmission corresponds to one of the second set of HARQ processes for which HARQ-ACK feedback is enabled; and (Chen, Fig. 4, paragraph [0084] discloses about HARQ feedback enabled/turned on, paragraphs [0084]-[0085] disclose about PDSCH)
upon determining that the second downlink shared channel transmission corresponds to one of the second set of HARQ processes for which HARQ-ACK feedback is enabled, performing a second set of actions for HARQ-ACK feedback generation for HARQ processes with HARQ-ACK feedback enabled, wherein the second set of actions is different than the first set of actions.  (Chen, Fig. 4, paragraph [0084] discloses about HARQ feedback enabled/turned on, paragraphs [0084]-[0085] disclose about PDSCH)

Regarding Claim 6,	 (Original) The combination of Chen and Khoshnevisan disclose the method of claim 5 wherein the second set of actions comprises one or more of the following actions: 
assuming that a counter DAI comprised in the second downlink control information is incremented for the second downlink shared channel transmission; (Chen, Fig. 4, paragraph [0084] disclose about PDCCH and PDSCH, paragraph [0085] also discloses PDSCH, Khoshnevisan, paragraphs [0029]-[0032] first downlink assignment indicator (DAI)/paragraphs [0033]-[0035] second downlink assignment indicator (DAI))
 assuming that a total DAI comprised in the second downlink control information is incremented for the second downlink shared channel transmission; and (Chen, paragraphs [0084]-[0085] disclose downlink shared channel PDSCH)
generating HARQ-ACK feedback for the second downlink shared channel transmission. (Chen, paragraphs [0084]-[0085] disclose PDSCH.  Paragraph [0084] discloses HARQ feedback)
 
Regarding Claim 7,	 (Currently Amended) The combination of Chen and Khoshnevisan disclose the method of claim 5 further comprising: 
sending HARQ-ACK feedback to a network node, the HARQ-ACK feedback comprising HARQ-ACK feedback for the second downlink shared channel transmission. (Chen, Fig. 4, paragraph [0081] discloses a network node or BS 105, HARQ feedback is disclosed through various passages, paragraphs [0081]-[0085])
 
Regarding Claim 8,	 (Currently Amended) The combination of Chen and Khoshnevisan disclose the method of claim 7 wherein sending the HARQ-ACK feedback to the network node comprises: (Chen, Fig. 4, paragraphs [0081]-[0086], paragraph [0081] discloses network node BS 105)
generating a HARQ-ACK codebook comprising HARQ-ACK feedback for a plurality of physical downlink shared channel transmissions, the HARQ-ACK codebook comprising HARQ-ACK feedback for the second downlink shared channel transmission; (Chen, Fig. 4, paragraphs [0081]-[0086] HARQ feedback, paragraphs [0084]-[0085] disclose PDSCH)
 determining a physical uplink control channel resource for sending the HARQ- ACK codebook based on a physical uplink control channel resource indicator in a last downlink control information received and decoded for a physical downlink shared channel transmission for which HARQ-ACK feedback is comprised in the HARQ-ACK codebook; and (Chen, Fig. 4, paragraphs [0081]-[-0086] HARQ-ACK feedback and PDCCH and PDSCH, paragraph [0086] discloses PUCCH)
sending the HARQ-ACK codebook to a network node on the determined physical uplink control channel resource.  (Chen, Fig. 4, paragraph [0081 discloses network node which is BS 105.  The paragraph [0086] discloses uplink control channel which is PUCCH)
  
Regarding Claim 9,	 (Original) The combination of Chen and Khoshnevisan disclose the method of claim 8 wherein the HARQ-ACK codebook is a dynamic codebook. (Khoshnevisan, paragraphs [0176] and [0178])
 
Regarding Claim 10,	 (Currently Amended) Chen discloses a wireless communication device for dynamic codebook based Hybrid Automatic Repeat Request Acknowledgement, HARQ-ACK, feedback, the wireless communication device adapted to: (Chen, Abstract, Managing HARQ feedback/HARQ feedback operation or Modified HARQ feedback operations, Fig. 4, paragraph [0081] UE 115)
receive, from a network node, information that configures the wireless communication device with a first set of HARQ processes for which HARQ-ACK feedback is disabled and a second set of HARQ processes for which HARQ-ACK feedback is enabled; (Chen, Fig. 4, paragraphs [0081]-[0086], the paragraph [0084] explicitly suggests HARQ feedback be enabled or disabled.  It also suggests HARQ feedback be turned on or off, paragraph [0081] network node which is base station 105)
receive first downlink control information that schedules a first downlink shared channel transmission to the wireless communication device; (Chen, paragraph [0084] discloses PDCCH and PDSCH, paragraph [0085] discloses PDSCH)
determine that the first downlink shared channel transmission corresponds to one of the first set of HARQ processes for which HARQ-ACK feedback is disabled; and  (Chen, Fig. 4, paragraph [0084] discloses PDSCH and HARQ feedback disabled or turned off)
upon determining that the first downlink shared channel transmission corresponds to one of the first set of HARQ processes for which HARQ-ACK feedback is disabled, perform a first set of actions for HARQ-ACK feedback generation for HARQ processes with HARQ-ACK feedback disabled. (Chen, Fig. 4, paragraph [0084] discloses PDSCH and HARQ feedback disabled or turned off)
Chen is not explicit about dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set.
However, Khoshnevisan explicitly disclose about dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set.  (Khoshnevisan, paragraphs [0176] and [0178] dynamic codebook, Fig. 3, paragraphs [0128]-[0129 first DCI 310, Fig. 3, paragraph [0125] and [0129] second DCI 320, Fig. 3, paragraph [0129] first PDSCH transmission 315, and second PDSCH transmission 325, paragraphs [0008]-[0011] first set, and second set)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Chen before the effective filing date of the claimed invention with that of Khoshnevisan so that teachings on dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set be included in a method.  The motivation to combine the teachings of Khoshnevisan would enhance system performance.  (Khoshnevisan, Abstract, paragraphs [0002]-[0071])
 
Claim 11.	 (Cancelled) 
 
Regarding Claim 12,	 (Currently Amended) Chen discloses a wireless communication device  for dynamic codebook based Hybrid Automatic Repeat Request Acknowledgement, HARQ-ACK, feedback, the wireless communication device comprising: (Chen, Abstract, Managing HARQ feedback/HARQ feedback operation or Modified HARQ feedback operations, Fig. 4, paragraph [0081] UE 115)
one or more transmitters; (Chen, Fig. 7,  paragraph [0109] UE Transmitter Module 720)
one or more receivers; and (Chen, Fig. 7, paragraph [0109] UE Receiver Module 710)
processing circuitry associated with the one or more transmitters and the one or more receivers, the processing circuitry configured to cause the wireless communication device to: (Chen, Fig. 7, paragraphs [0109]-[0113] UE Transmitter Module 720, UE Receiver Module 710, device or UE 705, UE 705 includes a processor)
receive, from a network node, information that configures the wireless communication device with a first set of HARQ processes for which HARQ- ACK feedback is disabled and a second set of HARQ processes for which HARQ-ACK feedback is enabled; (Chen, Fig. 4, paragraphs [0081]-[0086], the paragraph [0084] explicitly suggests HARQ feedback be enabled or disabled.  It also suggests HARQ feedback be turned on or off, paragraph [0081] network node which is base station 105)
receive first downlink control information that schedules a first downlink shared channel transmission to the wireless communication device; (Chen, paragraph [0084] discloses PDCCH and PDSCH, paragraph [0085] discloses PDSCH)
determine that the first downlink shared channel transmission corresponds to one of the first set of HARQ processes for which HARQ-ACK feedback is disabled; and (Chen, Fig. 4, paragraph [0084] discloses PDSCH and HARQ feedback disabled or turned off)
upon determining that the first downlink shared channel transmission corresponds to one of the first set of HARQ processes for which HARQ-ACK feedback is disabled, perform a first set of actions for HARQ-ACK feedback generation for HARQ processes with HARQ-ACK feedback disabled. (Chen, Fig. 4, paragraph [0084] discloses PDSCH and HARQ feedback disabled or turned off)
Chen is not explicit about dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set.
However, Khoshnevisan explicitly disclose about dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set. (Khoshnevisan, paragraphs [0176] and [0178] dynamic codebook, Fig. 3, paragraphs [0128]-[0129 first DCI 310, Fig. 3, paragraph [0125] and [0129] second DCI 320, Fig. 3, paragraph [0129] first PDSCH transmission 315, and second PDSCH transmission 325, paragraphs [0008]-[0011] first set, and second set)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Chen before the effective filing date of the claimed invention with that of Khoshnevisan so that teachings on dynamic codebook, first DCI, second DCI, first PDSCH, second PDSCH, first set and second set be included in a method.  The motivation to combine the teachings of Khoshnevisan would enhance system performance.  (Khoshnevisan, Abstract, paragraphs [0002]-[0071])

Claims 13-20.	 (Cancelled)  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463